The application for a hearing in this court after decision by the district court of appeal of the first appellate district, division two, is denied on the ground last stated in the opinion of the district court of appeal, which is substantially that the judgment in favor of the plaintiff, on whose application the receiver was appointed, having been affirmed and having become final, it does not appear how the appellant could possibly have been prejudiced by the making of the order. We express no opinion upon the first question discussed in the opinion, viz.; the propriety of the appointment of a receiver in such a case as this.
All the Justices concurred.